Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Report of Dolphin Digital Media, Inc. (the “Company”) on Form 10-Q/A for the three months ended June 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, William O’Dowd IV, Principal Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fully presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ William O’Dowd IV William O’Dowd IV Principal Executive Officer September 9, 2011
